Citation Nr: 0002598	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-05 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gastroenteritis.

2.  Entitlement to a higher initial evaluation for right 
shoulder impingement, evaluated as 20 percent disabling.

3.  Entitlement to a higher initial evaluation for 
hypertension, evaluated as 10 percent disabling.

4.  Entitlement to a higher initial evaluation for panic 
attacks with agoraphobia, evaluated as 10 percent disabling.

5.  Entitlement to an initial compensable evaluation for 
sciatica, claimed as mechanical lower back pain.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to 
September 1997.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which 
service connection was for gastroenteritis was denied, and in 
which service connection was granted for right shoulder 
impingement and for sciatica, each rated zero percent 
disabling, and for hypertension and for panic attacks with 
agoraphobia, each rated as 10 percent disabling, all 
effective in September 1997.  

The issue of the assignment of a higher initial evaluation 
for the service-connected sciatic is the subject of a remand 
immediately following this decision.

The Board notes that the U.S Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court), in Fenderson v. West, 12 Vet. App. 119 (1999) 
held, in part, that the RO never issued a statement of the 
case concerning an appeal from the initial assignment of a 
disability evaluation, as the RO had characterized the issue 
in the statement of the case as one of entitlement to an 
increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal concerning the initial rating to be 
assigned for the disabilities at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the appellant in this case has 
clearly indicated that what she seeks is the assignment of 
higher disability evaluations.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issues or in the Board's 
characterization of the issues as ones of entitlement to the 
assignment of higher initial disability evaluations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1883).  Therefore, the 
Board will not remand this matter solely for a re-
characterization of the issues in a new statement of the 
case.

The Board further notes that, during the pendency of this 
appeal, the RO increased the evaluation of the veteran's 
service-connected right shoulder disability to 20 percent 
disabling, effective in September 1997.  Nonetheless, the 
veteran's appeal concerning this issue remains before the 
Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations. In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own. Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

In the May 1998 VA examination report, the veteran is 
diagnosed with, inter alia, dyspepsia and probable alcoholic 
gastritis which, the examiner opined, "appear to be related 
to the combination of [the veteran's] anxiety symptoms and 
excessive alcohol use."  The Board thus infers a claim for a 
gastrointestinal disability as secondary to the service-
connected psychiatric disabilities, and refers this claim to 
the RO for appropriate action.

In addition, the veteran, in a statement submitted with her 
substantive appeal, referred to muscular dystrophy in 
discussing her service-connected right shoulder disability.  
A claim for service connection for muscular dystrophy is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has no presented competent medical evidence 
of a nexus between her currently manifested gastrointestinal 
disability and her active service.

2.  All relevant evidence necessary for a fair and informed 
decision concerning the issues of assignment of higher 
initial disability evaluations has been obtained by the 
originating agency.

3.  The veteran is right-handed.

4.  The veteran's service connected right shoulder 
impingement is currently manifested by limitation of motion 
no greater than to shoulder level; without infrequent 
recurrent dislocation, guarding of movement at the shoulder 
level, or bone or joint abnormality.

5.  The veteran's service connected hypertension is currently 
manifested by diastolic pressure predominantly measuring less 
than 110; systolic pressure measuring predominantly less than 
200; and the continuous requirement for medication.

6.  The veteran's service-connected panic attacks with 
agoraphobia are currently manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
gastroenteritis is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The criteria for the assignment of an initial evaluation 
greater than 20 percent for right shoulder impingement have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5201 (1999).

3.  The criteria for the assignment of an initial evaluation 
greater than 10 percent for hypertension have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.101, Diagnostic Code 7101 
(1999).

4.  The criteria for the assignment of an initial assignment 
of 30 percent, and no greater, for panic attacks with 
agoraphobia have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 
4.130, Diagnostic Code 9412 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection for Gastroenteritis

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran argues that she has gastroenteritis that is the 
result of her active service.  To this end, she has presented 
competent medical evidence that she suffers from a 
gastrointestinal disability, described in a May 1998 VA 
examination report as dyspepsia and "probable alcoholic 
gastritis," with a past history of treatment for 
gastroenteritis with dehydration and dyspepsia.  In addition, 
the service medical records contain several notations of 
gastrointestinal complaints, such as nausea, vomiting, and 
diarrhea.  For example, a May 1996 notation refers to such 
complaints and contains a diagnostic impression of probable 
gastroenteritis.  These notations are evidence for the second 
element of a well-grounded claim:  evidence of incurrence or 
aggravation of a disease or injury in service.  However, she 
has not presented competent evidence of a nexus between 
current disability and injury or disease during service.

Service medical records show that the veteran was treated in 
service for viral gastroenteritis in September 1983 and for 
gastroenteritis in November 1985.  Service medical records 
reveal nothing further until May 1996, at which time the 
veteran reported with complaints of an upset stomach, 
diarrhea of two days' duration, and indigestion for the past 
six months.  The examiner diagnosed probable gastroenteritis 
and prescribed bedrest, Phenergan, and Mylanta.  The veteran 
reported with similar complaints the following month, this 
time also indicating that the indigestion woke her in the 
night.  The records show the veteran was offered an 
appointment, but that she could not make the time scheduled 
and stated she would reschedule.  There is nothing further.

The veteran's report of medical history at discharge from 
active service, dated in June 1997, reveals complaints of 
frequent indigestion; however, no medical findings are noted, 
and her report of medical examination at discharge is not 
completed.  Service medical records show she underwent 
medical evaluation for being overweight in March 1997, 
shortly before her discharge.  The examiner noted no 
gastrointestinal complaints, diagnoses, defects, 
abnormalities or other findings.  Similarly, the reports of 
medical history and examination at entrance to active 
service, dated in December 1982 and March 1983, respectively, 
and throughout service, dated in December 1984 and April 
1989, note no complaints or findings of stomach or 
gastrointestinal defects or abnormalities.

The veteran submitted her claim for service connection of 
gastroenteritis immediately following her discharge from 
active service in September 1997.  The present case may be 
distinguished from Hampton v. Gober, 10 Vet. App. 481 (1997), 
in that her service medical records reflect June 1996-more 
than one year prior to her discharge from active service-as 
the last time she complained of or received treatment for a 
gastrointestinal condition in service.  Moreover, while the 
veteran's discharge physical is incomplete, a March 1997 
evaluation in the service medical records reflects no 
complaints or findings concerning any gastrointestinal 
problems.  Hence, unlike the situation in Hampton, the 
presence of a disability and the causal link between such 
disability and inservice injury or disease, are not here 
provided by the service medical records.

Finally, the Board notes that while the examiner who 
conducted the May 1998 VA examination diagnosed dyspepsia and 
probable alcoholic gastritis, as well as past history of 
treatment for gastroenteritis with dehydration and dyspepsia, 
and noted that the veteran's current gastrointestinal 
symptoms appear to be related to the combination of her 
anxiety symptoms and excessive alcohol use, the examiner did 
not indicate that there was a nexus between her current 
dyspepsia and her previous gastroenteritis with dehydration 
and dyspepsia.  As noted in the Introduction, the claim for a 
gastrointestinal disability as secondary to the veteran's 
service-connected psychiatric disabilities, is referred to 
the RO for separate adjudication.  This claim therefore will 
not be considered here.

The evidentiary record includes no medical evidence or 
opinions affirmatively linking the veteran's current 
gastrointestinal disability to her active service.

The veteran has presented her own statements regarding the 
cause of her current gastrointestinal disability.  However, 
the record does not show that she is a medical professional, 
with the training and expertise to provide clinical findings 
regarding the nature and extent of her gastrointestinal 
disability or its etiologic relationship to service.  
Consequently, her statements are credible concerning her 
subjective complaints and her history; but they do not 
constitute competent medical evidence of a nexus between 
current complaints and service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

As the veteran has presented no evidence, other than her own 
allegations, to establish an etiological link between her 
gastrointestinal disability and her active service, her claim 
for service connection for a gastrointestinal disability is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991); Caluza, 7 
Vet. App. at 506.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  These 
obligations depend on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case and 
its supplemental statement of the case, which informed the 
veteran of the reasons her claim had been denied.  The 
veteran has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  In Morton v. West, 12 Vet. App. 477 (1999), the 
Court rejected the argument that 38 C.F.R. §§ 3.103(a), 
3.159(a); VA Adjudication Procedure Manual M21-1, Part III, 
para. 1.03(a) and Part IV, para. 2.10(f); and policies set 
forth in other VA documents require VA to assist the claimant 
in developing facts pertinent to the claim even though a 
well-grounded claim had not yet been submitted.  The Court 
concluded that any perceived or actual failure by the 
Secretary to render assistance in the absence of a well-
grounded claim cannot be legal error.  Consequently, the 
Board sees no basis upon which to comply with the 
representative's request.

II.  Entitlement to Higher Initial Disability Evaluations

The veteran has presented well-grounded claims for the 
assignment of higher initial evaluations for her service-
connected disabilities within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The veteran 
has not alleged that any records of probative value that may 
be obtained, and which have not already been associated with 
her claims folder, are available.  Accordingly, the Board 
finds that all relevant facts have been properly developed 
and the duty to assist her, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service-connected disabilities are rated in accordance with 
the Schedule.  The ratings are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (1999).

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Service connection for right shoulder 
impingement, hypertension, and panic attacks with agoraphobia 
was originally granted in November 1997.  Based on service 
medical records, noncompensable evaluations were assigned for 
the right shoulder disability, and 10 percent evaluations 
were assigned for the hypertension and psychiatric 
disabilities, effective in September 1997.  In May 1998, the 
veteran underwent a VA examination.  Based on the resultant 
reports, the RO increased the evaluation initially assigned 
her right shoulder disability to 20 percent, effective in 
September 1997, and confirmed and continued the 10 percent 
ratings assigned for hypertension and panic attacks with 
agoraphobia.

The veteran has appealed the evaluations initially assigned 
her service-connected disabilities.  Specifically, she avers 
that her right shoulder dislocates frequently, and that it 
causes pain and decreased range of motion; that she requires 
medication to control her hypertension and that it has 
worsened; and that her psychiatric disability causes 
depression and memory problems, and renders her unable to 
work and sleep.  The Board finds that medical evidence meets 
the criteria for the assignment of an initial evaluation of 
30 percent, and no greater, for her service-connected panic 
attacks with agoraphobia; however, the medical evidence does 
not show the criteria are met for the assignment of an 
initial evaluation greater than 20 percent and 10 percent, 
respectively, for her service connected right shoulder 
impingement and hypertension.

A.  Right Shoulder Impingement

The veteran's right shoulder disability has been evaluated 
under Diagnostic Code 5201 for right arm range of motion 
limited to shoulder level.  The May 1998 VA examination 
report shows that the veteran is right-handed, so the 
evaluations provided for the major arm will be here 
considered.  See 38 C.F.R. § 4.69 (1999).  Under Diagnostic 
Code 5201, the Schedule affords a 30 percent evaluation where 
the right arm range of motion is limited to midway between 
the side and shoulder level.  However, the medical evidence 
does not show that the required manifestations are present.  
Rather, the May 1998 report shows the veteran can move her 
right shoulder to 90 degrees forward flexion, 90 degrees 
abduction, 80 degrees external rotation, and 90 degrees 
internal rotation.  The examiner observed that further 
movement was limited and opined that functional loss due to 
pain is severe.  In addition, clicking noises could be heard 
upon movement.  However, the report reflects that the veteran 
exhibited good grip and strength in both hands, and that no 
other abnormalities were present.  Results of X-rays are 
reported to evidence no bone or joint abnormality.  The 
examiner diagnosed residuals, injury, right shoulder with 
restriction of movements and normal X-rays, and past history 
of right shoulder recurrent dislocation with normal X-rays.

Higher evaluations can also be warranted for ankylosis of the 
scapulohumeral articulation under Diagnostic Code 5200, or 
other impairment of the humerus under Diagnostic Code 5202 
involving recurrent dislocation at the scapulohumeral joint 
with frequent episodes and guarding of all arm movement, or 
involving malunion with marked deformity.  However, the 
medical evidence does not show that the required 
manifestations are present.

First, the medical evidence does not establish that the 
veteran's right shoulder joint is ankylosed, either by 
surgery or disease.  Results of X-rays taken in service, in 
April 1987 reveal no fractures or dislocation.  Similarly, 
results of X-rays taken after her discharge from active 
service, in May 1998, evidence no bone or joint abnormality.  
Moreover, the May 1998 report further reflects that she can 
move her right shoulder joint, albeit with pain and 
limitation.

Second, the medical evidence contains no clinical evidence of 
right shoulder dislocation, either in service or after the 
veteran's discharge.  The veteran has averred she experienced 
recurrent dislocations of her right shoulder in service; and, 
in fact, service medical records reflect that she has been 
given a diagnosis of recurrent right shoulder dislocation or 
a history of the same in May 1987, April 1987, and April 
1989.  In February 1995, service medical records show she was 
diagnosed with anterior disability.  Reports of periodic 
medical history and examination additionally reveal a history 
of right shoulder injury manifested by instability manifested 
on overhead movements in December 1984 and April 1989.  
Nonetheless, as discussed above, results of X-rays taken in 
April 1987 revealed no fractures or dislocation and, although 
the physician then assessed chronic right shoulder 
dislocation with an episode of dislocation occurring the 
night before, the physician specifically noted that this was 
by history.  Similarly, in May 1998, the examiner found no 
evidence of right shoulder bone or joint abnormality by X-ray 
and diagnosed right should recurrent dislocation by history.  
Finally, the Board notes that the last reported incident of 
right shoulder trouble in service is dated in July 1996, at 
which time the examiner diagnosed a strained right shoulder, 
with past dislocation.  As indicated above, her reports of 
medical history and examination-while evidencing continued 
complaints of swollen and painful joints and painful or trick 
shoulder-were not completed.  There is no further medical 
evidence concerning treatment for the right shoulder-either 
in service or after the veteran's discharge from active 
service.

Third, the clinical evidence simply does not demonstrate that 
the veteran's right shoulder disability involves malunion of 
the humerus with marked deformity.  As already discussed, the 
clinical findings present in the medical evidence-results of 
X-rays taken in April 1987 and May 1998-reveal no fractures 
or other abnormalities.

Hence, there are no manifestations of the veteran's right 
shoulder disability that may be evaluated under Diagnostic 
Codes 5200 or 5202.

After consideration of the evidence, the Board finds that the 
criteria for the assignment of an initial evaluation greater 
than 20 percent for the veteran's service-connected right 
shoulder disability are not met.  Specifically, the medical 
evidence simply does not establish that the veteran's right 
shoulder disability is manifested by limitation of right 
shoulder joint motion to midway between the side and shoulder 
level, ankylosis of the scapulohumeral articulation, or 
impairment of the humerus involving recurrent dislocation of 
the scapulohumeral joint with frequent episodes and guarding 
of all arm movement or malunion with marked deformity.

In VAOPGCPREC 23-97 (July 1, 1997), it was held that where 
the manifestations of a condition create a separate 
disability, the symptomatology of which neither duplicates 
nor overlaps that of another condition, assigning a separate 
rating under the appropriate diagnostic code does not violate 
the provisions of 38 C.F.R. § 4.14, which prohibits 
evaluating the same manifestations of a condition, albeit 
diagnosed variously, under different ratings.  The opinion 
held, for example, that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003, for arthritis, and 5257, for 
instability.  See also Esteban v. Brown, 6 Vet. App. 259 
(1994).  Thus, in addition to considering whether an 
increased evaluation for right shoulder impingement is 
warranted under Diagnostic Code 5201, the Board will also 
discuss whether a separate compensable evaluation is 
warranted for other manifestations of the veteran's right 
shoulder disability under Diagnostic Codes 5202 and 5203.  As 
discussed above, manifestations for the assignment of a 
compensable evaluation under Diagnostic Codes 5200, ankylosis 
of the scapulohumeral articulation, are not present. 

Diagnostic Code 5202, other impairment of the humerus, 
affords compensable evaluations for malunion; recurrent 
dislocation at the scapulohumeral joint; fibrous union; 
nonunion (false flail joint); and loss of the head of the 
humerus (flail shoulder).  Diagnostic Code 5203 grants 
compensable evaluations for malunion, nonunion or dislocation 
of the clavicle or scapula.  However, the medical evidence 
does not show that the required manifestations are present.  
As discussed above, the clinical medical evidence simply does 
not show that the veteran experiences even infrequent 
recurrent right shoulder dislocations.  Nor does it establish 
that she experiences dislocation of the clavicle or scapula.  
The clinical medical evidence does not show that the 
veteran's right shoulder disability is manifested by malunion 
of the humerus with deformity, by malunion or nonunion of the 
clavicle or scapula, or by fibrous union, nonunion, or loss 
of the head of the humerus.  Rather, as delineated above, 
April 1987 and May 1998 clinical medical records reveal no 
right shoulder fracture, dislocation, or other bone or joint 
abnormality.  Diagnostic Code 5203 further provides that 
impairment of the clavicle or scapula may be evaluated on the 
basis of impairment of the function of the contiguous joint.  
In the present case, this would involve limitation of motion 
of the right shoulder joint.  However, the veteran is already 
being compensated for this symptom, under Diagnostic Code 
5201.  Hence, additional compensation for this manifestation 
would here be impermissible under 38 C.F.R. § 4.14 (1999). 

After consideration of the evidence, the Board finds that the 
criteria for separate, compensable evaluations under 
Diagnostic Codes 5202 or 5203 are not met.  Specifically, the 
medical evidence of record simply does not establish that the 
veteran's service connected right shoulder disability is 
manifested by other impairment of the humerus -- including 
malunion, dislocation at the scapulohumeral joint, fibrous 
union, nonunion, or loss of the head of the humerus; or by 
malunion, nonunion or dislocation of the clavicle or scapula.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Objective observations of limitation of movement, 
tenderness, and guarding were noted by the examiner.  No 
findings were made of abnormal movement, muscle atrophy, 
weakness, decrease in sensation or reflexes, or changes in 
condition of the skin indicative of disuse.  Consequently, 
the veteran's complaints of pain, weakness, limitation of 
movement, and recurrent dislocation and susceptibility to 
dislocation, by themselves, do not support an assignment of a 
higher or separate, compensable evaluation.  As discussed 
above, the rating now assigned for the right shoulder 
disability accounts for the painful and limited motion 
demonstrated.  The presence of other factors listed in 
38 C.F.R. §§ 4.40, 4.45, are either not contended or not 
shown.

B.  Hypertension

The veteran's hypertension has been evaluated as 10 percent 
disabling under Diagnostic Code 7101.  The Board notes that 
during the veteran's appeal, the rating criteria for 
evaluating diseases of the heart-including hypertension-
were revised, effective January 12, 1998.  See 62 Fed. Reg. 
65219 (1997).

Under the new criteria, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is afforded 
a 10 percent evaluation for diastolic pressure predominately 
measuring 100 or more or; systolic pressure predominantly 
measuring 160 or more, or; where continuous medication is 
required for control of hypertension in an individual with a 
history of diastolic pressure predominantly measuring 100 or 
more.  A higher, 20 percent, evaluation is afforded for 
diastolic pressure predominantly measuring 110 or more, or; 
systolic pressure predominantly measuring 200 or more.  Note 
(1) following the criteria states "Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominately 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominately 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm."  Note (2) 
following the criteria states "Evaluate hypertension due to 
aortic insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, as part of the condition causing it 
rather than by a separate evaluation."  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).

Under the old criteria, hypertensive vascular disease 
(essential arterial hypertension) warrants a 10 percent 
evaluation where diastolic pressure predominantly measures 
100 or more, and a higher, 20 percent, evaluation where 
diastolic pressure predominantly measures 110 or more with 
definite symptoms.  Note 1 following the criteria states 
"For the 40 percent and 60 percent ratings under code 7101, 
there should be careful attention to diagnosis and repeated 
blood pressure readings."  Note 2 following the criteria 
states "When continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned."  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1996).

The January 1998 statement of the case in which the veteran 
was given notice of the criteria governing the evaluation of 
hypertension (38 C.F.R. § 4.104, Diagnostic Code 7101 (1999)) 
evaluated the veteran's hypertension disability picture under 
only the new criteria.  In addition, it gave notice only of 
the revised criteria.  Hence, the Board must analyze whether 
its evaluation of the veteran's hypertension disability 
picture under the old and new regulations-as required by 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991)-will be 
unfairly prejudicial to the veteran.  The inquiry involves 
questions of whether or not the veteran received sufficient 
notice of the governing law and regulations and, thereby, 
"sufficient notice of the need to address that issue in his 
or her submission, argument, and testimony on appeal."  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. 
§ 3.103 (1999).

The Board finds that the veteran in this case is not 
prejudiced by analysis of her hypertension disability picture 
under either the old or the new regulations governing the 
evaluation of hypertension.  This is so because, concerning 
the evaluation of hypertension, the new regulations are not 
substantially different from the old regulations, and the 
veteran was properly provided with notice of the regulations 
used by the RO to determine the evaluation of her 
hypertension disability picture in the January 1998 statement 
of the case.  Moreover, where the regulations differ they 
benefit the veteran.

Concerning the evaluation of the hypertension, the revised 
regulations effected the following changes.  First, they 
added the text of Note 2 of the old criteria to the text of 
the criteria required to warrant a 10 percent evaluation in 
the new criteria.  Second, they added a systolic 
measurement-as an alternative requirement, not an additional 
one-to the criteria required to warrant 10 and 20 percent 
evaluations.  Third, they removed the requirement for 
"definite", "moderately severe", and "severe" symptoms 
required to warrant 20, 40, and 60 percent evaluations, 
respectively.  Fourth, they removed Note 1 of the old 
criteria and added Notes (1) and (2).  The text of these 
notes are quoted in their entirety above.  Essentially, Note 
(1) of the new criteria takes the place of Note 1 in the old 
criteria, strengthening the requirement for repeated blood 
pressure checks and defining the diastolic and systolic 
measurements required for a diagnosis of hypertension; 
whereas Note (2) concerns hypertension due to aortic 
insufficiency or hyperthyroidism, and does not apply to the 
current situation.

Because the regulations concerning the evaluation of 
hypertension have not changed in essence and, where changed, 
have reduced the evidentiary requirements to meet the 
criteria for the various levels of disability or have 
provided another avenue to meet the criteria, or do not apply 
to the current situation, the Board finds that the veteran 
will not be prejudiced by its analysis of her hypertension 
disability picture under either the old or the new 
regulations, as required by Karnas.  Moreover, while the new 
regulations include standards identifying new issues, with 
the exception of Note (1) in the new criteria, they do not, 
in the present case, include standards that are any more 
difficult than those that existed under the old regulations.  
Concerning Note (1), which requires confirmation of 
hypertension by repeated blood pressure measurements taken on 
separate days, and specific diastolic and/or systolic 
measurements, the Board observes that the veteran has been 
diagnosed with hypertension by military and VA medical 
professionals and has been treated with prescribed medication 
for this condition in active service and since at least 1998, 
according to the May 1998 VA examination report.  The Board 
will accept the veteran's military and VA physicians' 
diagnoses.  Colvin v. Derwinski, 1 Vet App. 171, 175 (1991); 
38 C.F.R. § 3.102 (1999).  Thus, the Board finds that 
evaluation of the veteran's hypertension disability picture 
under either the old or the new regulations does not render 
her unaware of any issues of which she would have required 
notice in order to submit evidence, argument, or testimony.

The Board further notes that, as revised by the new 
regulations, Diagnostic Code 7101 requires the same diastolic 
measurements under each rating provided, without further 
symptomatology, and that the systolic measurements, where 
added, are optional, not additional.  Hence, evaluation of 
the veteran's hypertension under this code under either the 
old or the revised criteria would not result in a higher 
evaluation in the present case.  See Karnas, supra; 
VAOPGCPREC 11-97 (O.G.C. Prec. 11-97).  Concerning the 
applicable regulations as a whole, the Board finds that 
neither the old nor the new rating criteria are more 
favorable to the veteran.

As noted above, the veteran's hypertension has been evaluated 
as 10 percent disabling.  To warrant the initial assignment 
of a higher, 20 percent evaluation, the veteran must exhibit 
systolic pressure predominantly 200 or more, under the new 
criteria, or diastolic pressure predominantly 110 or more, 
under either the new or the old criteria.  Service medical 
records show no instances in which the veteran's systolic 
blood pressure measured 200 or more.  Rather, the highest 
systolic measurements range from 152 and 161, in March 1997 
and February 1996, respectively, to 172 in June 1996.  The 
highest diastolic measurements are recorded at 91, 92, and 93 
in March 1995, June 1990, and May 1996; and 97 in March 1997.  
As indicated above, her reports of medical history and 
examination-while evidencing continued complaints of 
hypertension and that she is taking Lisiniporil for high 
blood pressure-were not completed.  Nonetheless, her 
discharge physical does reveal blood pressure measurement at 
159 over 88.  In the May 1998 VA examination report, blood 
pressure was reported to measure 130 over 84 sitting, 122 
over 82 standing, and 126 over 82 lying down-all well below 
the required threshold.

After review of the medical evidence, the Board finds that 
the 10 percent evaluation initially assigned to the veteran's 
service-connected hypertension is appropriate.  Specifically, 
blood pressure measurements in the service medical records 
and in the May 1998 VA examination report simply do not show 
that the veteran's hypertension is manifested by diastolic 
measurements predominantly 110 or more, or systolic 
measurements predominantly 200 or more.

C.  Panic Attacks with Agoraphobia

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (1999).

The veteran's service-connected psychiatric disability, 
described as panic attacks with agoraphobia, was initially 
evaluated under the general rating formula for mental 
disorders contained in 38 C.F.R. Part 4, as 10 percent 
disabling for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  The criteria provides a higher, 30 percent, 
evaluation for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with normal routine 
behavior, self-care, and conversation), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. Part 4, Diagnostic Code 9412 (1999).  In the 
present case, the Board concludes that the veteran is 
entitled to the initial assignment of a 30 percent schedular 
disability evaluation, and no greater, for her service-
connected panic attacks with agoraphobia.

Service medical records show the veteran first reported for 
treatment of anxiety in September 1996.  She stated she 
experienced a great deal of anxiety when confronted with 
bridges or high places.  She said she had been afraid of 
heights since childhood but had been able to avoid the 
stressor.  At the time she presented for treatment, her duty 
assignment required that she drive to training areas, 
frequently having to cross bridges.  Subsequent entries show 
that her fear progressed to the point where she was unable to 
drive at all, and had to rely on co-workers or public 
transportation to get to work.  In December 1996, she was 
given a permanent profile in restricting her from driving and 
from airborne or air-assault training.  Remarks written on 
the profile indicate that the restriction required a change 
in duty assignment because the veteran's fear of heights and 
bridges rendered her unable to drive to appointed places of 
duty.  The records show the veteran actively participated in 
treatment for her psychiatric disability, including therapy 
and behavioral in vivo management techniques, with some 
improvement.  In November and December 1996, she was able to 
confront her fears and ride an escalator up one floor, albeit 
with trepidation.  The psychologist noted in the December 
1996 entry that the veteran was greatly improved, but further 
observed that she displayed quiet tearful emotion once she 
arrived on the second floor.  She could not look down and 
stood quietly in the corner, crying.  The psychologist noted 
the veteran stated she felt like she was dying and did not 
understand why she was so fearful.

In December 1996, the veteran's command requested that she 
undergo medical review of fitness for duty.  In the resultant 
February 1997 report, the examining physician observed that 
the veteran's psychiatric disability, diagnosed as panic 
attacks with agoraphobia, had caused her to become withdrawn, 
depressed, and isolated; to experience loss of self-esteem; 
and to alter her lifestyle in an effort to avoid stressors-
despite actively seeking treatment.  The examiner further 
indicated that the veteran's current assignment exacerbated 
her psychiatric condition and recommended that she be 
reassigned and/or reclassified to a less anxiety producing 
assignment or military occupational specialty (MOS).  
Subsequently, the veteran's command found her unfit for duty, 
regardless of MOS or unit assignment, citing that the 
veteran's symptoms had worsened.  A March 1997 evaluation 
report is also of record and confirms this determination.  
The examiner diagnosed simple phobia, noting that the 
veteran's panic attacks are provoked by phobic stimuli and 
are not spontaneous and observing that the veteran can drive 
when there is no prospect of having to drive over high 
bridges.  The veteran underwent further evaluation in June 
1997.  This report notes that the she continues to suffer 
from a phobic disorder which the examiner described as 
"severe," and resulting in "extreme anxiety states and/or 
panic attacks."  The examiner stated that the veteran should 
be restricted from driving a vehicle for a distance longer 
than a few blocks, flying, or passing over high places, such 
as bridges; and noted that she can tolerate riding as a 
passenger, but only for limited periods of time.  The 
examiner opined that the veteran had a significant chance for 
improvement, but that intensive psychiatric treatment would 
be required.  As indicated above, her reports of medical 
history and examination at discharge-while evidencing 
continued complaints of depression, excessive worry, and 
nervousness-were not completed.

In May 1998, the veteran underwent a VA examination.  The 
veteran presented casually dressed and cooperative.  She 
reported complaints of anxiety, including fears of flying, 
heights, and bridges; depression; feelings of nausea and 
edginess; irritability; not wanting to leave the house; and 
panic attacks with tachycardia and diaphoresis.  She denied 
suicidal or homicidal ideation, but described two suicidal 
gestures-an instance in February 1997 in which she 
discharged a weapon into the air and another one month before 
the examination in which she took pills and fell asleep.  She 
further reported that she had last been able to drive two 
weeks ago, when she drove a distance of two blocks before 
returning home.  The examiner observed her to be alert and 
oriented to time, place, person, and objects.  She exhibited 
anxious mood and affect, but no abnormal motor activity.  Eye 
contact was good; speech was regular in rate and rhythm; and 
she was able to focus, sustain and shift attention.  The 
examiner found her thought processes to be normal without 
flight of ideas; ideas of reference; looseness of 
association; or thought broadcasting, insertion, or control.  
She exhibited no auditory or visual hallucinations, 
delusions, compulsions or obsessions.  Short and remote 
memory were adequate; proverbs, concrete, and insight and 
judgment, fair.  The examiner diagnosed panic disorder with 
agoraphobia, and phobic disorder involving driving, heights, 
and bridges.  The examiner further diagnosed alcohol use 
which the physician stated can contribute to anxiety 
symptoms.  A Global Assessment of Functioning (GAF) score of 
60 was assigned.  The examiner indicated that the veteran's 
alcohol use is not her main problem, but is a result of her 
anxiety.  The veteran was found to be competent.

Concerning the rating criteria, the medical evidence shows 
anxiety and panic attacks occurring more than weekly from 
September 1996 to the present, with sleep impairment in April 
1997, depression from May 1997 to the present, suicidal 
gestures in February and April 1997, and flashbacks occurring 
in April 1997.  Hence, while some of these symptoms fall 
within the criteria required for 70 and 100 percent 
evaluations, the medical evidence reflects that the core of 
the veteran's symptomatology falls within the criteria 
required for a 30 percent evaluation.  The only symptoms the 
veteran has reported which fall within the criteria for the 
70 and 100 percent evaluation are, respectively, suicidal 
ideation and flashbacks.  First, the medical evidence shows 
that these symptoms have occurred only infrequently:  
flashbacks in April 1997, and suicidal gestures only in 
February and April 1997.  Second, while she reported in the 
May 1998 examination that she once discharged a gun and once 
took pills but simply fell asleep, the medical evidence does 
not show that she required treatment for either incident, and 
the incidents have been described as suicidal gestures rather 
than as suicide attempts.  Aside from the veteran's report at 
the May 1997 examination, the record contains no evidence 
reflecting a suicidal attempt or gesture, and the reported 
gestures have not been corroborated.  Moreover, the reported 
flashbacks have not been objectively observed at all.  Hence, 
the Board finds that the medical evidence reflects a picture 
of the veteran's disability that meets the criteria for a 30 
percent evaluation.  See 38 C.F.R. § 3.102 (1999).

A higher, 50 percent, evaluation could be warranted under the 
general rating formula for mental disorders, for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9412 
(1999).  However, the Board finds that the required 
manifestations are not present.  The medical evidence 
reflects that the nature of the veteran's psychiatric 
disability is panic attacks and agoraphobia, triggered by 
such things as heights, driving over bridges and overpasses, 
and using escalators.  From this it can be construed that the 
attacks occur more than weekly and perhaps even daily.  
Nonetheless, even assuming that the veteran experiences daily 
panic attacks, the medical evidence does not establish that 
she exhibits other symptomatology referred to in the 
criteria, such as flattened affect; speech that is 
circumstantial, circumlocutory or stereotyped; memory 
impairment and difficulty understanding complex commands; 
impaired judgment and abstract thinking; or disturbance in 
motivation or mood.  Rather, the medical evidence establishes 
that she exhibits affect that is only slightly anxious; 
speech that is regular in rate and rhythm; adequate memory; 
fair insight and judgment; coherent thought process; and 
normal thought content.  In addition, as discussed above, 
symptoms of suicidal ideation, while observed, have not been 
accompanied by treatment for or other documentation of 
suicidal gestures or acts; and symptoms of flashbacks, while 
professed, have not been objectively observed.  Moreover, 
while she expresses feelings of edginess, discomfort at 
leaving her home, isolation; and reported that her sister 
recently died and that she is recently divorced, the medical 
evidence simply does not reflect that she experiences 
difficulty in establishing and maintaining effective work and 
social relationships.  Rather, her service medical records 
show that, although she felt embarrassed at having to rely on 
other people to drive her places, she continued to get to 
work-either driven by someone else or by use of public 
transportation-and to function well in her job.  In 
addition, while her panic disorder is connected with a fear 
of driving over bridges, she reported in May 1998 she was 
able to drive to the bank near her home.  Finally, she 
reported in May 1998 that lives with her cousin, who is close 
enough to watch over her-by her report having removed the 
pills she took in an apparent suicidal gesture over the death 
of her sister.

The Board notes that the May 1998 examination report reflects 
a GAF score of 60.  The GAF is a scale reflecting an 
individual's "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders, 46 (4th ed. 1994 (DSM-IV)).  A GAF between 51 and 
60 reflects that the veteran exhibits moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).  DSM-IV, 47.  As above discussed, the veteran 
does not exhibits flattened affect or abnormal speech.  
Nonetheless, she does suffer from panic attacks occurring, 
presumably, more than weekly.  This GAF score, hence, is 
consistent with an evaluation of 30 percent for her service-
connected panic attacks and agoraphobia.

After consideration of the evidence, the Board finds that the 
criteria for the assignment of an initial rating of 30 
percent and no higher are met.  Specifically, the medical 
evidence demonstrates that the veteran's service-connected 
panic attacks with agoraphobia are currently manifested by 
occupational and social impairment that is productive of no 
more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

IV.  Consideration of Extra-Schedular Evaluations Under 
3.321(b)(1)

The foregoing does not, however, preclude the granting of a 
higher evaluations for these disabilities.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1999).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  The schedule provides for higher 
evaluations for each of the disabilities in question; 
however, as discussed above, the medical evidence simply does 
not reflect that the required symptomatologies are present.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has sought 
treatment for her right shoulder, hypertension, and 
psychiatric disabilities, and her treating psychologist as 
opined that she will need intensive treatment to recover from 
her service-connected psychiatric disability.  Yet, the 
record does not show that the treatment undertaken to date or 
recommended for the future is of such length or frequency as 
to render the application of the rating schedule inadequate.  
Moreover, the evidence of record does not show that the 
service-connected right shoulder impingement, hypertension, 
or panic attacks with agoraphobia, alone, interfere markedly 
with the veteran's employment so as to make application of 
the schedular criteria impractical.  And, while the veteran 
states she has not been employed since her discharge from 
active service, she has not presented medical evidence that 
she is unable to work due to her service-connected 
disabilities.  As a whole, the evidence does not show that 
the impairment resulting solely from her right shoulder 
disability, hypertension, or psychiatric disability, alone, 
warrants extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from the service-connected right shoulder 
impingement, hypertension, and panic disorder with 
agoraphobia are adequately compensated by the initial 
assignment of 20 percent, 10 percent, and 30 percent 
evaluations, respectively.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1999) is not 
warranted.


ORDER

Service connection for gastroenteritis is denied.

An initial assignment of ratings higher than 20 percent for 
right shoulder impingement and 10 percent for hypertension is 
denied.

An initial assignment of a 30 percent rating, and no greater, 
for panic attacks and agoraphobia, is granted subject to 
controlling regulations governing the award of monetary 
benefits.


REMAND

The veteran also seeks entitlement to a higher initial 
evaluation for her service-connected sciatica.  Additional 
development is necessary.  In the November 1997 rating 
decision, in which the RO originally granted service 
connection for this disability, the RO described the 
disability as "sciatica, claimed as mechanical lower back 
pain."  The RO then evaluated the disability under 
Diagnostic Code 8520, which contemplates paralysis of the 
sciatic nerve.  The evidentiary record contains insufficient 
medical records containing neurological findings upon which 
the Board may rate this disability-dated either in service 
or after discharge from active service. 

Accordingly, in order to ensure that the VA has met its duty 
to assist the veteran in developing the facts pertinent to 
this claim, and to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following actions.

1.  The RO should request that the 
veteran furnish the names and addresses 
of all VA and private health care 
providers who have treated her for her 
service-connected sciatica, or for her 
lower back disability.  The RO should, in 
addition, procure duly executed 
authorization for the release of private 
medical records.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran for her 
service-connected sciatica, or for her 
lower back disability.  The RO should 
ensure that it has all obtainable 
treatment records of which it has 
knowledge.

3.  The RO should afford the veteran a VA 
examination to determine the nature and 
extent of the service-connected sciatica, 
claimed as mechanical lower back pain.  
All indicated tests and studies should be 
accomplished.  The claims folder and this 
remand must be made available to the 
examiner.  The examiner's conclusions, 
and the reasons or bases therefor, are to 
be set forth in a clear, logical, and 
concise manner in the examination report.  
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, and comment on the 
functional limitations, if any caused by 
the service-connected sciatica, claimed 
as mechanical lower back pain, in light 
of 38 C.F.R. §§ 4.40, 4.45.

The examiner is specifically requested to 
offer an opinion as to the nature and 
extent of symptomatology attributable to 
impairment of the sciatic nerve, which 
was diagnosed in February 1997.  The 
examiner is also specifically requested 
to offer an opinion as to the nature and 
extent of symptomatology attributable to 
any lower back disability, including the 
degenerative spondylosis which was 
diagnosed in the May 1998 VA examination. 

4.  The RO should again review the 
veteran's claim for entitlement to a 
higher initial evaluation for her 
service-connected sciatica and should 
consider whether the manifestations of 
the veteran's service-connected 
disability warrant evaluation under 
separate diagnostic codes under Esteban.  

5.  If the decision remains in any way 
adverse to the veteran, she and her 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until he is so informed.  The appellant 
is hereby notified that it is the appellant's responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (1999).  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

